DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
	Claim(s) 21-22 is/are allowed. 
Claim(s) 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (i.e. the limitations of Claim 13 & Claim 11 into independent Claim 1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 9, 14-16, 18 & 20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by LEE YU CHENG (TW) (TWI389005B). 
Re Claim 1, 14 & 20, LEE YU CHENG teaches a non-transitory computer readable storage medium containing instructions, that when executed by one or more processors, cause the one or more processors to perform a method for providing navigating service using an electronic device, the method comprising: 
executing an application for the navigating service; (LEE YU CHENG; Page(s) 2-3; Executing a computer program (application) for navigation service.)  
receiving a destination from a user of the electronic device; (LEE YU CHENG; Page(s) 2-3; Receiving destination information from a user device.) 
determining a current location of the electronic device: (LEE YU CHENG; Page(s) 2-3; Determining a current location of the device.) 
calculating a route from the current location to the destination; (LEE YU CHENG; Page(s) 2-3; Route calculation.) 
displaying, by the electronic device, a first screen interface that provides the calculated route to the destination of the user; (LEE YU CHENG; Page(s) 2-7; Displaying route calculation to the destination to the user.) 
receiving an input of the user selecting at least one other user to share the destination; (LEE YU CHENG; Page(s) 2-3, 6-7; The embodiment(s) detail a method of sharing and communicating destination information between devices.) 
transmitting a request for sharing the destination to the selected at least one other user's electronic device; (LEE YU CHENG; Page(s) 2-3, 6-7; The embodiment(s) detail sharing and requests.) 
transmitting the destination to the selected at least one other user's electronic device; (LEE YU CHENG; Page(s) 2-6; The sending of destination information to another device.) 
periodically receiving location information of the user and the at least one other user; and  (LEE YU CHENG; Page(s) 3-4; The updating of a user location information.) 
displaying, by the electronic device, a second screen interface that provides locations of the user and the at least one other user on a map based on the received location information,  (LEE YU CHENG; Page(s) 2-6; Displaying user location information on a interface.) 
wherein each of the locations of the user and the at least one other user is displayed by a visual object on the map, and  (LEE YU CHENG; Page(s) 4-7; Displayed icons of users on the screen.) 
wherein the first screen interface of the electronic device is different from the second screen interface of the electronic device, and the first screen interface is converted to the second screen interface when a specific input is received from the user.  (LEE YU CHENG; Page(s) 2-7, 10-14; The embodiment(s) detail a plurality of users and screens based on user inputs and selections.) 

Re Claim 2, LEE YU CHENG discloses the non-transitory computer readable storage medium of claim 1, the method further comprising: 
displaying a friend list when a request to invite the at least one other user is received from the user. (LEE YU CHENG; Page(s) 4-5; A contact list.) 

Re Claim 3 & 15-16, LEE YU CHENG discloses the non-transitory computer readable storage medium of claim 2, the method further comprising: 
setting the at least one other user selected by the user as a sharing group when the user selects the at least one other user from the friend list. (LEE YU CHENG; Page(s) 4-7; A contact list, creating a sharing association with various users.) 



Re Claim 9 & 18, LEE YU CHENG discloses the non-transitory computer readable storage medium of claim 3, the method further comprising: 
setting a passage destination for all or part of sharing members in the sharing group. (LEE YU CHENG; Page(s) 4-7; A common destination among sharing users.) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE YU CHENG (TW) (TWI389005B) and further in view of Altman et al. (US 2007/0281716 A1). 
Re Claim 4, LEE YU CHENG discloses the non-transitory computer readable storage medium of claim 3, yet does not explicitly suggest the method further comprising: displaying at least one of a name of the sharing group, a personnel of the sharing group, and names of sharing members in the sharing group.  
However, in analogous art, Altman teaches the method further comprising: 
displaying at least one of a name of the sharing group, a personnel of the sharing group, and names of sharing members in the sharing group. (Altman; FIG. 1-9; ¶ [0045]- [0046], [0050]; Location-based social network contains location information. Local information includes friends, friend list, names, location, and address. Grouping function allows user to define groups, share location with members of the group. Mobile device has message utility that can be used to send/receive messages from a friend or group of friends. The module utilizes group module and geographic location functions of device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LEE YU CHENG in view of Altman to name location sharing groups for the reason of managing location information in a location based social network. (Altman Abstract) 

Re Claim 5 & 17, LEE YU CHENG discloses the non-transitory computer readable storage medium of claim 3, yet does not explicitly suggest the method further comprising: displaying sharing members in the sharing group and non-sharing members to be distinguished from each other in the friend list, wherein the friend list includes a profile image representing each friend in the friend list.  
However, in analogous art, Altman teaches the method further comprising: 
displaying sharing members in the sharing group and non-sharing members to be distinguished from each other in the friend list, wherein the friend list includes a profile image representing each friend in the friend list. (Altman; FIG. 1-6A; ¶ [0037]- [0050]; The embodiment(s) detail various forms of groups, such as groups in which a user shares information and groups in which information is not shared. The accounts of users have photos in the profile.)   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LEE YU CHENG in view of Altman to name location sharing groups for the reason of managing location information in a location based social network. (Altman Abstract) 

Re Claim 6, LEE YU CHENG-Altman discloses the non-transitory computer readable storage medium of claim 5, the method further comprising: 
generating a keypad for text input at a bottom of a user interface (UI). (LEE YU CHENG; Page(s) 2-7; A keyboard on a user interface.) 

Re Claim 7, LEE YU CHENG-Yariv discloses the non-transitory computer readable storage medium of claim 3, yet does not explicitly suggest the method further comprising: displaying an icon and a name representing each of sharing members in the sharing group.
However, in analogous art, Altman teaches the method further comprising: 
displaying an icon and a name representing each of sharing members in the sharing group. (Altman; FIG. 1-6A; ¶ [0037]- [0050]; The accounts of users have photos and names in the profile.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LEE YU CHENG in view of Altman to name location sharing groups for the reason of managing location information in a location based social network. (Altman Abstract) 

Claim(s) 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE YU CHENG (TW) (TWI389005B) and further in view of Schmandt et al. (US 2005/0184875 A1). 
Re Claim 8, LEE YU CHENG discloses the non-transitory computer readable storage medium of claim 3, yet does not explicitly suggest the method further comprising: displaying an average speed of each of sharing members in the sharing group; and displaying a talk menu for transmitting a message to each of the sharing members.  
However, in analogous art, Schmandt teaches the method further comprising: 
displaying an average speed of each of sharing members in the sharing group; and (Schmandt; FIG. 1-12; ¶ [0050]- [0070], [0114]; The display of the average speed related to group exchanges.) 
displaying a talk menu for transmitting a message to each of the sharing members. (Schmandt; FIG. 1-12; ¶ [0016]; The system displays an interface that allows for voice messaging.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LEE YU CHENG in Schmandt to display speed and voice messages for the reasons of providing communication awareness between small sets of consenting participants. (Schmandt Field of Invention)

Re Claim 10, LEE YU CHENG-Schmandt discloses the non-transitory computer readable storage medium of claim 9, the method further comprising: 
displaying detail information for the destination and the passage destination, wherein the detail information includes an address of the destination and an address of the passage destination. (Lee Yu Cheng; Page(s) 2-7; Destination information.)

Claim(s) 19 s/are rejected under 35 U.S.C. 103 as being unpatentable over LEE YU CHENG (TW) (TWI389005B) and further in view of Trussel et al. (US 2013/0226453 A1).
Re Claim 19, LEE YU CHENG discloses the method of claim 14, yet does not explicitly suggest the method further comprising: displaying an indicator indicating a relative location of each of the user and the at least one other user with respect to the destination on a bar-type visual representation based on the received location information.  
However, in analogous art, Trussel teaches the method further comprising: 
displaying an indicator indicating a relative location of each of the user and the at least one other user with respect to the destination on a bar-type visual representation based on the received location information. (Trussel; FIG.2-7; ¶ [0035], [0049]- [0051]; Recipient refers to a group. Recipient/sender involved in location sharing event. Location and time shared between recipient/sender; location/time occasionally refreshed.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LEE YU CHENG in view of Trussel to send route and destination information to users for the reasons of implementing a mobile application for integrating location sharing events that allows user to share and display location information with each other. (Trussel Abstract) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443